Citation Nr: 1235445	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-36 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left hip disorder as secondary to the service-connected left and right knee disabilities (bilateral knee disabilities).

2.  Entitlement to service connection for lumbar spine disorder as secondary to the service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from March 1972 to 
March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an 
April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The claim at issue was previously remanded by the Board in March 2011 for further evidentiary development of requesting a VA medical opinion for left hip and lumbar spine disorders, as secondary to service-connected knee disabilities.  This was accomplished, and the claim was readjudicated in a June 2012 supplemental statement of the case.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Additional evidence was received at the Board in July 2012, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

2.  The Veteran has a current diagnosis of degenerative joint disease of the left hip.

3.  The Veteran has a current diagnosis of degenerative joint disease of the lumbar spine. 

4.  The Veteran is service connected for left knee disability, postoperative partial meniscectomy and lateral release with degenerative disease, evaluated as 20 percent disabling, and right knee disability, post partial medial meniscectomy with degenerative disease, evaluated as 10 percent disabling.  

5.  The Veteran's left hip disorder is not causally related to or permanently worsened in severity by service-connected bilateral knee disabilities.

6.  The Veteran's lumbar spine disorder is not causally related to or permanently worsened in severity by service-connected bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in active service and was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.07, 3.309, 3.310 (2011).

2.  A lumbar spine disorder was not incurred in active service and was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.3.07, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely August 2007 and January 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in September 2007 and April 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of a lumbar spine and left hip disorders has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examinations, post-service VA and private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Hip and Lumbar Spine Disorders

A review of the service treatment records show no evidence of complaints of or treatment for left hip or lumbar spine disorders during service.  The Veteran does not contend otherwise.  Indeed, he asserts that his left hip and lumbar spine disorders are the direct result of his service-connected bilateral knee disabilities.  

To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  




The Veteran has a current diagnosis of degenerative joint disease (DJD) of the left hip and DJD of the lumbar spine.  In a September 2007 VA examination, the Veteran was diagnosed with early DJD of the left hip, age related.  In the April 2011 VA examination, the VA examiner diagnosed moderate DJD of the left hip and DJD of the lumbosacral spine mostly at L4-L5 level without any evidence of lumbosacral radiculopathy.  

The Veteran is service connected for left knee disability, postoperative partial meniscectomy and lateral release with degenerative disease, evaluated as 20 percent disabling, and right knee disability, post partial medial meniscectomy with degenerative disease, evaluated as 10 percent disabling.  

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's left hip and lumbar spine disorders are not proximately due to or aggravated by the service-connected bilateral knee disabilities.  The evidence shows that the Veteran's left hip disorder and lumbar spine disorder are not causally related to or permanently worsened in severity by the service-connected bilateral knee disabilities.

The Veteran was provided a VA compensation examination in September 2007 for the issue of service connection for left hip disorder as secondary to bilateral knee disabilities.  The September 2007 VA examiner opined that a left hip disorder was not caused by the condition of the Veteran's knees; however, the VA examiner stated that he could not resolve the issue without resorting to mere speculation.  The Board notes that statements like this from doctors are, for all intents and purposes, inconclusive as to the origin of a disability.  See Warren, 6 Vet. App. at 6; Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this are of no probative value for or against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also 38 C.F.R. § 3.102 (2011) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The September 2007 VA examiner's opinion is also inadequate as it does not appear to address the question of whether the service-connected bilateral knee disabilities aggravated the left hip disorder.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

In an April 2011 private medical opinion, the private examiner opined that there was a greater than fifty percent probability that the Veteran's hip and back pain were a direct result of his bilateral knee disabilities.  The Board finds this opinion to be of no probative value.  An opinion such as this that contains only conclusions without any supporting analysis is accorded no weight.  See Nieves-Rodriguez.  The private examiner also does not explain the rationale for his opinion.  The Court has held, "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  There is also no evidence to suggest that the private examiner had access to the claims file or actually examined the Veteran.  See Prejean, 13 Vet. App. at 448-9; See, 12 Vet. App. at 187; Hernandez-Toyens, 
11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In the April 2011 VA examination, the VA examiner reported that the Veteran had left hip and back pain, which is increased by standing, bending, lifting, and stair climbing.  On physical examination, the VA examiner reported a normal gait, with no significant antalgic component noted.  The range of motion for the lumbar spine was normal for age and motions were essentially pain free.  The range of motion for the left hip was normal and motor strength of the left hip musculature was normal.  There was no noted swelling, redness, local tenderness, or puffiness.  On repetitive motion of the left hip and lumbar spine, there was no loss of range of motion.  The VA examiner diagnosed DJD of the left hip and DJD of the lumbosacral spine.

The April 2011 VA examiner opined that the medical literature did not support a finding that the bilateral knee disabilities caused the left hip or lumbar spine disorders.  The VA examiner reasoned that the medical literature did not support the hypothesis that a painful condition of a joint of the lower extremity causes degenerative changes of the same extremity or opposite one or that of the lumbar spine.  The VA examiner opined that the Veteran was at an age where degenerative changes due to age are common.  The VA examiner also opined that the Veteran was more likely to walk carefully because of his bilateral knee disabilities and, therefore, be more likely to avoid stressful situations that would cause trauma.  In a May 2012 VA addendum opinion, the VA examiner reasoned that, because of the bilateral knee disabilities, the Veteran would avoid activity that was hurtful and, by doing so, was less likely to cause overuse of any other joints of the lower extremity or the lumbosacral spine.

In the June 2012 VA addendum opinion, the VA examiner opined that it was less likely than not that any left hip or lumbar spine disorder was caused or aggravated by service-connected knee disabilities.  The VA examiner reasoned that the medical literature only supported an association between the bilateral knee disabilities and lumbar spine and left hip disorders, which is defined as the occurrence of two characteristics at a frequency greater than would be predicted by chance.  The VA examiner reasoned that one medical reference did support DJD of the knee with antalgic gate causing contralateral (opposite side) hip disease; however, the VA examiner's review of the lay and medical evidence of record reflected no evidence of an antalgic gate.  The VA examiner further reasoned that the risk factors for low back pain did not include DJD of the knees.  The VA examiner opined that you feel more pain and less functional when you have osteoarthritis in more than one pair of major joints; however, the VA examiner stated that this was not the same as aggravation of one joint by another.  

The April 2011 VA opinion and May and June 2012 VA addendum opinions are of high probative value because they are factually accurate, as the VA examiners were informed of the relevant evidence in this case, which included the Veteran's history of hip and lumbar spine pain.  The VA examiners relied on accurate facts, reviewed the claims file, and gave fully articulated opinions that are supported by sound reasoning.  

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for left hip and lumbar spine disorders as secondary to service-connected bilateral knee disabilities.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disorder as secondary to service-connected bilateral knee disabilities is denied.

Service connection for a left hip disorder as secondary to service-connected bilateral knee disabilities is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


